                               Case 18-12012-LSS            Doc 885        Filed 09/30/19        Page 1 of 4



                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE


             In re                                                         Chapter 11

             OPEN ROAD FILMS, LLC, a Delaware                              Case No.: 18-12012 (LSS)
             limited liability company, et al.,1
                                                                           (Jointly Administered)
                                        Debtors.


                            NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                              FOR HEARING ON OCTOBER 2, 2019 AT 1:30 P.M. (ET)

             Hearing Location:          United States Bankruptcy Court for the District of Delaware
                                        824 N. Market Street
                                        5th Floor, Courtroom No. 6
                                        Wilmington, DE 19801

             UNCONTESTED MATTERS – CERTIFICATIONS FILED

             1.       Official Committee of Unsecured Creditors’ First (Non-Substantive) Objection to Certain
                      (A) Amended and Superseded Claims, (B) Duplicative Claims, (C) Misclassified Priority
                      Claims, and (D) Late-Filed Claims [D.I. 834, 8/30/19]

                      Response Deadline:                                    September 13, 2019 at 4:00 p.m. (ET)

                      Responses Received:                                   Informal comments from The McGregor
                                                                            Company (“McGregor”)

                      Related Documents:

                          A.       Certification of Counsel [D.I. 882, 9/30/19]

                          B.       Proposed Order

                      Status:      The Committee and McGregor have agreed to adjourn the Committee’s
                                   objection to McGregor’s claim to the hearing scheduled for November 6,
                                   2019 at 2:00 p.m. (ET). No responses were received to the remaining
                                   objections to claims and the Committee has submitted a revised proposed
                                   form of order under certification of counsel. No hearing is required unless
                                   the Court has questions.

             1
                  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                  Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                  (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                  LLC (9375-Del.). The Debtors’ address 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
             2
                  Amended items appear in bold.
25145360.3
                          Case 18-12012-LSS       Doc 885     Filed 09/30/19   Page 2 of 4




             2.   Official Committee of Unsecured Creditors’ Second (Substantive) Objection to Certain
                  (A) No Liability Claims and (B) Misclassified Claims [D.I. 835, 8/30/19]

                  Response Deadline:                          September 13, 2019 at 4:00 p.m. (ET)

                  Responses Received:                         None

                  Related Documents:

                     A.      Notice of Submission of Proofs of Claim In Connection With the Official
                             Committee of Unsecured Creditors’ Second (Substantive) Objection to
                             Certain (A) No Liability Claims and (B) Misclassified Claims [D.I. 856,
                             9/18/19]

                     B.      Certificate of No Objection [D.I. 877, 9/27/19]

                     C.      Proposed Order

                  Status:    No objections have been received and a Certificate of No Objection has been
                             filed. No hearing is required unless the Court has questions.

             MATTER GOING FORWARD – CONFIRMATION OF CHAPTER 11 PLAN

             3.   Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of
                  Unsecured Creditors [D.I. 769, 7/17/19]

                  Response Deadline:                          September 25, 2019 at 4:00 p.m. (ET),
                                                              extended to September 26, 2019 at 4:00 p.m.
                                                              for the U.S. Trustee

                  Responses Received:                         None

                  Related Documents:

                     A.      Order (I) Approving Disclosure Statement, (II) Fixing Voting Record Date,
                             (III) Scheduling Plan Confirmation Hearing and Approving Form and Manner
                             of Related Notice and Objection Procedures, (IV) Approving Solicitation
                             Packages and Procedures and Deadlines for Soliciting, Receiving and
                             Tabulating Votes on the Plan, and (V) Approving the Form of Ballot and
                             Notice to Non-Voting Plan Classes [D.I. 819, 8/22/19]

                     B.      Disclosure Statement for Joint Chapter 11 Plan of Liquidation Proposed by
                             Debtors and Official Committee of Unsecured Creditors (Solicitation Version)
                             [D.I. 821, 8/22/19]



                                                          2

25145360.3
                            Case 18-12012-LSS      Doc 885      Filed 09/30/19    Page 3 of 4



                       C.      Notice of (I) Approval of Disclosure Statement, (II) Establishment of Voting
                               Record Date, (III) Hearing on Confirmation of Plan and Procedures and
                               Deadline for Objecting to Confirmation of Plan, and (IV) Procedures and
                               Deadline for Voting on Plan [D.I. 822, 8/22/19]

                       D.      Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order
                               Confirming Joint Chapter 11 Plan of Liquidation Proposed by Debtors and
                               Official Committee of Unsecured Creditors [D.I. 853, 9/16/19]

                       E.      Notice of Filing of Plan Supplement for Joint Chapter 11 Plan of Liquidation
                               Proposed by Debtors and Official Committee of Unsecured Creditors,
                               Including (I) Assumption of Contracts and Leases, (II) Fixing of Cure
                               Amounts, and (III) Deadline to Object Thereto [D.I. 854, 9/16/19]

                       F.      Notice of Amended Schedule of Assumed Agreements [D.I. 861, 9/19/19]

                       G.      Declaration of John Burlacu on Behalf of Donlin, Recano & Company, Inc.
                               Regarding Voting and Tabulation of Ballots Accepting and Rejecting the Joint
                               Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee
                               of Unsecured Creditors [D.I. 876, 9/27/19]

                       H.      Memorandum of Law in Support of Confirmation of Joint Chapter 11 Plan of
                               Liquidation Proposed by Debtors and Official Committee of Unsecured
                               Creditors [D.I. 879, 9/27/19]

                       I.      Declaration of Amir Agam in Support of Confirmation of Joint Chapter 11
                               Plan of Liquidation Proposed by Debtors and Official Committee of
                               Unsecured Creditors [D.I. 880, 9/27/19]

                   Status:     This matter is going forward on an uncontested basis.


             Dated: September 30, 2019                      /s/Ian J. Bambrick
                                                            Michael R. Nestor, Esq. (Bar No. 3526)
                                                            Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                            Ian J. Bambrick, Esq. (Bar No. 5455)
                                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                            Rodney Square
                                                            1000 North King Street
                                                            Wilmington, Delaware 19801
                                                            Tel: (302) 571-6600
                                                            Fax: (302) 571-1253

                                                            and




                                                            3

25145360.3
             Case 18-12012-LSS   Doc 885   Filed 09/30/19   Page 4 of 4



                                       Michael L. Tuchin, Esq.
                                       Jonathan M. Weiss, Esq.
                                       Sasha M. Gurvitz, Esq.
                                       KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                       1999 Avenue of the Stars, 39th Floor
                                       Los Angeles, CA 90067
                                       Tel: (310) 407-4000
                                       Fax: (310) 407-9090

                                       Counsel to Debtors and Debtors in Possession




                                       4

25145360.3
